Citation Nr: 1037367	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for restrictive 
interstitial lung disease (claimed as chronic obstructive 
pulmonary disease (COPD)).

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
chronic depression.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Phoenix, Arizona, VA 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in December 2009.  As reflected in the 
hearing transcript, a VA Form 9 was timely filed in regard to the 
issues of entitlement to service connection for PTSD, depression 
and a TDIU.  Transcript at 2-3 (2009).  Thus, these issues are 
properly on appeal.  

The Board notes that the claims in regard to symptoms of a 
psychiatric nature have been combined into one issue In light of 
the remand below in that regard, no prejudice to the Veteran has 
resulted.  

The issues of entitlement to service connection for hearing loss 
and an acquired psychiatric disorder being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue in regard to a TDIU is deferred pending the 
development identified in the remand portion of the decision 
below.


FINDINGS OF FACT

1.  There is competent and credible evidence tending to establish 
that tinnitus was manifest in service and is attributable to 
service.  

2.  There is competent and credible evidence establishing that 
restrictive interstitial lung disease is related to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Restrictive interstitial lung disease was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  
As such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as consistent 
with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption 
of sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior to 
service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid 
and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the pre-existing condition 
increased in severity during service, it was determined that this 
properly implements 38 U.S.C.A. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progression of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered aggravation 
in service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, 
the increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

Tinnitus

The Veteran asserts that that he has had constant tinnitus as a 
result of in-service noise exposure associated with jet aircraft 
engines and weapons fire.  Having considered the evidence, a 
finding in favor of service connection is supportable.  

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) is consistent with jet aircraft mechanic and the 
Veteran provided sworn testimony to the effect that he was 
routinely exposed to loud noise from testing jet engines.  
Transcript at 9 (2009).  The Board notes that that while 
nonorganic behaviors were noted on VA examination in August 2006, 
the Veteran's testimony in that regard, Transcript at 9-12 
(2009), is supported by the results of a June 2006 neuro-
psychology consultation, in which it was reported that the degree 
of slowed processing and motor speed the Veteran was experiencing 
represented a marked decline in function relative to baseline 
functioning.  

The Veteran is competent to identify tinnitus and that such had 
an onset in association with noise exposure during service and 
such is not inconsistent with the circumstances of his service, 
and the August 2006 VA examiner stated that it was possible that 
tinnitus is related to service.  In this case, there is competent 
and credible evidence relating tinnitus to noise exposure during 
service, and resolving all doubt in the Veteran's favor, the 
evidence tends to establish tinnitus related to noise exposure 
during service.  Thus, a finding in favor of service connection 
for tinnitus is supportable.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

Restrictive Interstitial Lung Disease

The Veteran asserts that that he has lung disease related to 
active service.  Having considered the evidence, the Board finds 
that service connection for restrictive interstitial lung disease 
is warranted.  

Initially, the Board notes that veterans are generally presumed 
to be in sound condition at service entrance, and to the extent 
that bouts of child hood pneumonia have been noted, the Board 
finds that the presumption of soundness at service entrance has 
not been rebutted in this case.  In that regard, while the May 
2007 VA examiner noted that in-service pneumonia further impaired 
an underlying residual inflammatory process resulting in his 
current restrictive lung disease, a respiratory disorder was not 
noted at service entrance, the June 1963 service examination 
report shows that the lungs and chest were normal, and on the 
accompanying medical history the Veteran denied having or having 
had asthma, shortness of breath, pain or pressure in the chest, 
and chronic cough.  In light of these findings, there is no clear 
and unmistakable evidence that lung disease preexisted service 
entrance, and thus, the presumption of soundness at service 
entrance is not rebutted.  

Service treatment records document relevant findings, to include 
pneumonia, and credible testimony was provided at the hearing to 
the effect that the Veteran has had continuing symptoms since 
service.  Transcript at 16-18 (2009).  In addition, the May 2007 
VA examination report shows a diagnosis of restrictive 
interstitial lung disease, and the examiner stated that the 
Veteran's pulmonary disease indicates recurrent infection, and 
that it is at least as likely as not that the intercurrent 
pneumonia during service is related to his restrictive lung 
disease.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, there are in-service manifestations and competent 
and credible evidence tending to establish that restrictive 
interstitial lung disease is related to service.  Thus, service 
connection is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  




ORDER

Service connection for tinnitus is granted.  

Service connection for restrictive interstitial lung disease is 
granted.  


REMAND

Initially, the Board notes that a complete hearing transcript is 
unavailable.  Transcript at 24 (2009).  Thus, the Veteran should 
be provided opportunity for another hearing.  

In addition, the Veteran asserts entitlement to an acquired 
psychiatric disorder, to include PTSD based on in-service 
stressors.  VA records, dated in July 2009 and August 2009, 
reflect diagnoses to include PTSD, major depressive disorder 
versus dementia, and anxiety, and while a July 2009 examiner 
noted PTSD secondary to the loss of his mother, the examiner 
noted complaints of concentration difficulties, and that the 
Veteran's wife stated that she would bring relevant documents in 
that regard to the next appointment, "as his file has no 
information."  

In addition, while a February 2009 formal finding on a lack of 
information required to verify the alleged stressors in regard to 
PTSD is associated with the claims file, VA published a final 
rule that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

In that regard, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, 
or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are appealed to the Board before 
July 12, 2010 but have not been decided by the Board as of July 
12, 2010, as in this case.  As such, the Board finds that the 
Veteran should be afforded a VA examination to obtain an opinion 
stated in the positive or negative in the specific terms noted in 
paragraph number 2  below, in regard to whether the Veteran has 
an acquired psychiatric disorder, to include PTSD and depressive 
disorder, related to service, and if PTSD is related to service 
whether the Veteran's claimed stressors are related to his fear 
associated with exposure to hostile forces and adequate to 
support a diagnosis of PTSD, and consistent with the places, 
types, and circumstances of the Veteran's service and related to 
the Veteran's symptoms.  38 U.S.C.A. § 1154(a).

In addition, the Board notes that the Veteran has been afforded 
VA examinations in association with his claim of entitlement to 
service connection for hearing loss, and while the examiners have 
noted nonorganic behaviors preventing accurate results, the 
Veteran's testimony in that regard, Transcript at 9-12 (2009), is 
supported by the results of a June 2006 neuro-psychology 
consultation, in which the examiner reported that the degree of 
slowed processing and motor speed the Veteran was experiencing 
represented a marked decline in function relative to baseline 
functioning, noting good effort on testing.  In light of the 
circumstances in this case, the Board finds that the Veteran 
should be afforded another VA examination with consideration 
given to the marked degree of slowed processing and motor speed 
identified in June 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity for another hearing.  

2.  After completion of the above, to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination with a 
psychologist/psychiatrist to determine the 
nature and etiology of PTSD and/or depressive 
disorder.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion expressed in terms of whether it 
is "more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any PTSD and or a depressive disorder is 
attributable to an in-service stressful 
event(s) consistent with or otherwise related 
to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3. After completion of paragraph 1 above, to 
the extent possible, the AOJ should schedule 
the Veteran for a VA audiology examination in 
an effort to determine the nature and 
existence of any hearing loss.  The claims 
file should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished, with consideration give to the 
degree of marked processing and motor 
functioning.  The AOJ should request that the 
examiner provide an opinion expressed in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
hearing loss is related to in-service noise 
exposure, or otherwise related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for completeness and review all 
opinions for adequacy, and any further action 
required in that regard should be 
accomplished prior to the returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


